The opinion of the Court, Shepley J. taking no part in the decision, having been employed at the time of the argument in trying jury causes in the County of Piscataquis, was drawn up by
Whitman C. J.
— The only questions raised by the defendants are, whether a judgment entered against them, as copartners upon default, in a suit between them and persons other than the plaintiffs, was admissible in this case to prove their copartnership; and, if it was, whether the reasons given by one of the defendants, who denies that he was a partner, disclosed by him to his counsel for suffering a default to be entered in that suit, were admissible together with the advice of his counsel thereon, by way of showing that the default should not be taken to be a concession that a partnership existed be*494tween them. As to the first question, we cannot regard it otherwise than as settled by the case of Ellis v. Jameson, 17 Maine R. 235, that such judgment is admissible. And, as to the other, we are not aware of any precedent in support of such a proposition ; but, on the contrary, the rules of evidence seem to be diametrically opposed to it. The effect of judgments'is never to be explained by parol; and surely not by the declarations of the parties to them, in opposition to what is obviously imported by them.

Judgment on the default.